dictating the specifics of how the legislature might comply with the reading

requirement, it is the judiciary’s prerogative and responsibility to declare that the

legislature did not comply with that requirement in this case.

      The supreme court therefore agrees with the district court’s determination

that the unintelligible sounds produced by the computers on the Senate floor on

March 11, 2019, did not fulfill the reading requirement. However, unlike the

district court, the supreme court stops short of telling the legislature how to

comply with the reading requirement. It was not within the district court’s

domain to dictate the form or manner by which the legislature may comply with

the reading requirement. By prescribing how the legislature must comply with

the reading requirement, the district court trespassed upon the separation-of-

powers tenet so essential to our constitutional system of government.

Accordingly, the supreme court affirms in part and reverses in part.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                  2021 CO 17

                        Supreme Court Case No. 20SC585
                C.A.R. 50 Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 19CA1130
        District Court, City and County of Denver, Case No. 19CV30973
                     Honorable David H. Goldberg, Judge

                                  Petitioners:

 Cindi Markwell, Secretary of the Senate; and Leroy M. Garcia, Jr., President of
                                  the Senate,

                                       v.

                                 Respondents:

 John B. Cooke, Senator; Robert S. Gardner, Senator; and Chris Holbert, Senate
                               Minority Leader.

               Judgment Affirmed in Part and Reversed in Part
                                  en banc
                              March 15, 2021


Attorneys for Petitioners:
Recht Kornfeld, P.C.
Mark G. Grueskin
Marnie C. Adams
      Denver, Colorado
Attorneys for Respondents:
Jackson Kelly, PLLC
John S. Zakhem
      Denver, Colorado

Attorneys for Amicus Curiae Governor Jared Polis:
Philip J. Weiser, Attorney General
Eric R. Olson, Solicitor General
Grant T. Sullivan, Assistant Solicitor General
Stephanie Lindquist Scoville, First Assistant Attorney General
      Denver, Colorado




JUSTICE SAMOUR delivered the Opinion of the Court.
JUSTICE MÁRQUEZ dissents, and JUSTICE HOOD and JUSTICE HART join
in the dissent.
JUSTICE HOOD dissents, and JUSTICE MÁRQUEZ and JUSTICE HART join
in the dissent.


                                        2
¶1    Separation of powers among the legislative, executive, and judicial branches

of government is the foundation on which our democracy rests and the fount from

which our liberties flow. In urging ratification of the U.S. Constitution, James

Madison referred to separation of powers as “the sacred maxim of free

government.” The Federalist No. 47, at 308 (James Madison) (Clinton Rossiter ed.,

1961). Indeed, it is difficult to fathom a more central precept to the spirit and

genius of America. Respect for this venerable principle requires us to afford a

certain berth of deference to the decisions and judgments of our sister branches of

government. That deference, however, is not unlimited. Where, as here, the

interpretation of a provision in our state constitution is implicated, it is both our

prerogative and responsibility to wade into the fray.

¶2    The constitutional axis on which this case revolves is the reading

requirement in article V, section 22: “Every bill shall be read by title when

introduced, and at length on two different days in each house; provided, however,

any reading at length may be dispensed with upon unanimous consent of the

members present.” Colo. Const. art. V, § 22. The question before us is whether

uploading a bill to multiple computers and using automated software to

simultaneously give voice to different portions of the bill at a speed of about 650

words per minute complies with the reading requirement in article V, section 22.

We think not.



                                         3
¶3    There are unquestionably different ways by which the legislature may

comply with the reading requirement.         But the cacophony generated by the

computers here isn’t one of them. And while we have no business dictating the

specifics of how the legislature might comply with the reading requirement, it is

our prerogative and responsibility to declare that the legislature did not comply

with that requirement in this case.

¶4    We therefore agree with the district court’s determination that the

unintelligible sounds produced by the computers did not fulfill the reading

requirement. But we affirm in part and reverse in part because we conclude that

it was not within the district court’s domain to dictate the form or manner by which

the legislature may comply with the reading requirement. “[I]n our constitutional

system the commitment to the separation of powers is too fundamental for us to

pre-empt congressional action by judicially decreeing what accords with common

sense and the public weal.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 195 (1978)

(internal quotation marks omitted).     By prescribing how the legislature must

comply with the reading requirement, the district court trespassed upon the

separation-of-powers tenet so essential to our constitutional system of

government.




                                         4
                         I. Facts and Procedural History

¶5      In late February 2019, House Bill 19-1172 (“HB 1172”)—a 2,023-page

recodification of Title 12 of the Colorado Revised Statutes (“Professions and

Occupations”)—passed the Colorado House of Representatives.              It was then

introduced in the Colorado Senate and assigned to the Senate Committee on the

Judiciary.    On March 4, 2019, after receiving unanimous approval in that

committee, the bill was referred for consideration by the full Senate.

¶6      The events that sparked this litigation occurred on March 11, 2019, when the

bill was introduced in the Senate for its second reading. That morning, a member

of the Senate asked for unanimous consent to waive the reading of the bill at

length. Pursuant to article V, section 22 of the Colorado Constitution, Senator John

B. Cooke requested that the bill be read at length.1           Because there wasn’t

unanimous consent to dispense with an at-length reading of the bill, article V,

section 22 required that the bill be read in full. Colo. Const. art. V, § 22. A pair of

Senate staffers duly began reading the bill aloud, taking turns reading at a quick,

but intelligible pace.2 This continued until the staffers were instructed to stop,

approximately three and a half hours after they began reading the bill.




1   Senator Cooke was a prime sponsor of HB 1172 in the Senate.
2 This is not an occurrence unique to Colorado. Less than two weeks ago, clerks
in the U.S. Senate read aloud the entire 628-page COVID-19 relief bill. See Alan

                                          5
¶7      The Senate Secretary, Cindi Markwell, then directed Senate staff to upload

HB 1172 to multiple computers and to use automated software to recite different

portions of the bill simultaneously at the maximum rate of about 650 words per

minute. It is undisputed that four to six computers were then simultaneously

used, each going over a different part of the bill, and that, together, they created a

babel of sounds.3

¶8      Through their staff, Senators Cooke and Robert S. Gardner objected to this

procedure and asked the Senate Secretary to slow down the computers.4 The

Senate Secretary declined to change course, however. Then, at 3:15 p.m., Senate

Minority Leader Chris Holbert asked the Senate President, Leroy M. Garcia, Jr., to

slow down the computers. But, like the Senate Secretary, the Senate President

refused to do so. Thus, between four and six computers continued to churn out




Fram, By Slimmest of Margins, Senate Takes Up $1.9T Relief Bill, AP News (Mar. 4,
2021) [https://perma.cc/V6VE-895Y] (observing that one senator who was “at his
desk for most of the night” appeared “to follow along silently, one sheet at a
time”).
3 We have listened to a representative sample of the sounds produced by the
computers and have confirmed that they were unintelligible. See Colorado
Channel,      Colorado     Senate      2019      Legislative   Day     067,
http://www.youtube.com/watch?time_continue=12835&v=QCpq_3jlP30.
4   Senator Gardner was also a prime sponsor of HB 1172 in the Senate.


                                          6
unintelligible sounds for approximately four hours until the process completed

shortly after 5 p.m.

¶9    The next morning, Senators Cooke, Gardner, and Holbert (“respondents”)

filed a verified complaint for injunctive relief and declaratory judgment against

Senate President Garcia and Senate Secretary Markwell (“petitioners”) in Denver

District Court. Almost immediately, the court granted a temporary restraining

order preventing petitioners from: (1) “refusing to read legislation”—including

HB 1172—“in an intelligible fashion” without unanimous consent to dispense

with the reading requirement, and (2) passing HB 1172 in violation of article V,

section 22 “by failing to read the bill out loud on two consecutive days.”

¶10   Respondents then filed a motion for a preliminary injunction. On March 19,

2019, the court held a hearing during which Senator Gardner testified about the

unintelligible sounds produced by the computers. After listening to an audio

recording of those sounds, the court agreed that they were indecipherable.

¶11   At the end of the hearing, the court granted a preliminary injunction. In a

subsequent written order, the court examined whether the issue before it was

justiciable, recognizing that it lacked authority to resolve nonjusticiable political

questions. The court concluded that “judicial intervention at this juncture in the

legislative process [was] appropriate and warranted” because “[w]hen a dispute

arises that requires constitutional interpretation[,] it is incumbent upon the courts



                                         7
to resolve the issue.”     Since respondents’ requests for relief required the

interpretation of the reading requirement in article V, section 22, the court “[did]

not perceive” the case to involve a nonjusticiable political question.

¶12   Having determined that it could hear the case, the court turned to whether

the process that unfolded on the Senate floor on March 11, 2019, constituted

“read[ing]” for purposes of article V, section 22. The court held that it did not. It

reasoned that “using multiple computers to read simultaneously different

portions of a bill . . . at 650 words per minute [was] not within legitimate limits.”

The court noted that it could not “discern a single word” from the audio recording.

¶13   Next, the court applied the factors from Rathke v. MacFarlane, 648 P.2d 648,

653–54 (Colo. 1982), to ascertain whether a preliminary injunction was

appropriate. As pertinent here, it found that: (1) respondents had a reasonable

probability of success on the merits because “using multiple computers to read

different portions of the bill at one time, at a speed the mind cannot comprehend,

compromises and violates the legislative process”; (2) a preliminary injunction

would prevent the real, immediate, and irreparable harm that would flow from a

bill being passed in violation of the constitution; and (3) granting a preliminary

injunction would protect the public interest by allowing HB 1172 to be read “in a

comprehensible fashion.” Weighing all the Rathke factors, the court ruled that

respondents had met their burden on their request for a preliminary injunction.



                                         8
¶14      The court thus entered a preliminary injunction, pursuant to C.R.C.P. 65(f),

directing the Senate Secretary to comply with the reading requirement by

“employ[ing] a methodology that is designed to read legislation in an intelligible

and comprehensive manner, and at an understandable speed.” The Senate later

passed HB 1172, in compliance with this directive, and the Governor ultimately

signed the bill into law on April 25, 2019.

¶15      On May 8, 2019, the court made the injunction permanent and granted

respondents’ request for a declaratory judgment.           The court reiterated that:

(1) “using five computers reading different portions of [HB 1172] at the same time

at an incomprehensible speed” violated the reading requirement in article V,

section 22, and (2) the Senate Secretary must read all future legislation “in an

intelligible manner and at an understandable speed” upon a member’s objection

to a request to dispense with the reading requirement.

¶16      Petitioners appealed to the court of appeals. But the parties thereafter filed

a joint C.A.R. 50 motion seeking direct review by our court. We granted the

motion.5




5   The issues we agreed to review are as follows:
      1. Whether the District Court erred in finding that a dispute over the manner
         of the State Senate’s “reading” of a pending bill, pursuant to Colo. Const.,

                                            9
                                       II. Analysis

¶17      This case requires us to consider the interwoven issues of justiciability,

constitutional interpretation, and injunctive and declaratory relief.           We first

discuss the controlling standards of review. We then consider, but ultimately

reject, petitioners’ contention that, under Baker v. Carr, 369 U.S. 186, 217 (1962), and

its Colorado progeny, the question of whether the unintelligible computer sounds

complied with the reading requirement is a nonjusticiable political question

outside our purview.

¶18      After determining that this dispute is justiciable and properly before us, we

draw guidance from established principles of constitutional interpretation and

hold that the unintelligible sounds that emanated from the computers did not

comply with the reading requirement. But, unlike the district court, we stop short

of telling the legislature how to comply with the reading requirement.




         art. V, Sec. 22, was justiciable, rather than finding it was a political question
         and thus refuse to exercise jurisdiction.
      2. Whether the District Court correctly evaluated the requirements for
         injunctive relief to direct the manner of the State Senate’s “reading” of a
         pending bill.
      3. Whether the District Court erred in granting declaratory relief, in light of
         non-textual parameters it established to direct bill readings in the State
         Senate for House Bill 19-1172 and future bills.


                                            10
¶19   We wrap up our discussion by addressing the district court’s permanent

injunction and declaratory judgment. Because both forms of relief dictated the

specific manner by which the legislature must comply with the reading

requirement, we conclude that they went too far. Accordingly, we affirm in part

and reverse in part.6

                            A. Standards of Review

¶20   We begin our analysis on a rare patch of common ground. The parties agree,

and we concur, that issues of constitutional interpretation are questions of law that

are subject to de novo review. Gessler v. Colo. Common Cause, 2014 CO 44, ¶ 7,

327 P.3d 232, 235.

¶21   In contrast to the interpretation of a constitutional provision, “[t]he grant or

denial of a preliminary injunction is a decision which lies within the sound

discretion of the trial court.” Evans v. Romer, 854 P.2d 1270, 1274 (Colo. 1993)

(quoting Rathke, 648 P.2d at 653).    Likewise, the decision whether to enter a




6 We recognize that issuing injunctive relief prior to the enactment of a bill
interferes with the legislative process and is unwarranted absent “extraordinary
circumstances.” Lewis v. Denver City Waterworks Co., 34 P. 993, 995 (Colo. 1893).
However, we did not grant certiorari review on whether the district court had
authority, supported by extraordinary circumstances, to issue pre-enactment
injunctive relief in this case. Therefore, we decline to address the question.


                                         11
declaratory judgment is within the discretion of the trial court. Saxe v. Bd. of Trs.

of Metro. State Coll. of Denver, 179 P.3d 67, 72 (Colo. App. 2007).

¶22     Generally, we show deference to a ruling within the trial court’s discretion;

only if such a ruling is manifestly unreasonable, arbitrary, or unfair will we

overturn it. Evans, 854 P.2d at 1274. “If, however, the issue being reviewed

concerns only legal, rather than factual[,] questions,” we owe no deference to the

trial court’s ruling and our review is de novo. State ex rel. Salazar v. Cash Now Store,

Inc., 31 P.3d 161, 164 (Colo. 2001) (addressing a trial court’s ruling on a motion for

a preliminary injunction); see also Zab, Inc. v. Berenergy Corp., 136 P.3d 252, 254

(Colo. 2006) (“Whether a trial court may exercise its discretion in granting

declaratory relief under the [Colorado Uniform Declaratory Judgment Law] is a

matter of statutory interpretation, which we review de novo.”).

              B. Determining Whether Legislative Action Comports
             with Constitutional Requirements Is Squarely Within the
                             Judiciary’s Wheelhouse

¶23     Before getting to the marrow of the matter, we must first address whether

this case presents the kind of nonjusticiable political question “the resolution of

which should be eschewed by the courts,” Colo. Gen. Assembly v. Lamm, 704 P.2d

1371, 1378 (Colo. 1985), in order to honor the doctrine of separation of powers,

Colo. Common Cause v. Bledsoe, 810 P.2d 201, 205 (Colo. 1991) (citing Colo. Const.

art. III).   Like the district court, we conclude that the issue of whether the



                                          12
legislature complied with the reading requirement on March 11, 2019, requires

constitutional interpretation and is thus a prime candidate for judicial resolution.

Contrary to petitioners’ arguments, this conclusion is supported by both United

States Supreme Court jurisprudence and Colorado case law.

¶24   In Baker, the United States Supreme Court identified the characteristics of a

nonjusticiable political question, explaining:

      Prominent on the surface of any case held to involve a political
      question is found a textually demonstrable constitutional
      commitment of the issue to a coordinate political department; or a
      lack of judicially discoverable and manageable standards for
      resolving it; or the impossibility of deciding without an initial policy
      determination of a kind clearly for nonjudicial discretion; or the
      impossibility of a court’s undertaking independent resolution
      without expressing lack of the respect due coordinate branches of
      government; or an unusual need for unquestioning adherence to a
      political decision already made; or the potentiality of embarrassment
      from multifarious pronouncements by various departments on one
      question.

369 U.S. at 217.   But the meaningful utility of these characteristics has been

questioned by well-respected legal scholars. See, e.g., Erwin Chemerinsky, Federal

Jurisdiction 153 (6th ed. 2007) (expressing the view that the Baker characteristics

“seem useless in identifying what constitutes a political question,” and observing

that “most important constitutional provisions,” including those that courts have

never hesitated to interpret, “are written in broad, open-textured language and

certainly do not include ‘judicially discoverable and manageable standards’”).




                                         13
¶25   Helpful or not, the Baker characteristics cannot be mechanically applied here

because Colorado district courts, unlike their federal counterparts, are courts of

general jurisdiction. Colo. Const. art. VI, § 9; Lobato v. State, 218 P.3d 358, 369–70

(Colo. 2009). This critical difference between federal and state judicial authority is

widely recognized and has been noted by none other than Baker’s authoring

justice. See William J. Brennan, Jr., State Constitutions and the Protection of Individual

Rights, 90 Harv. L. Rev. 489, 501 (1977) (“[S]tate courts that rest their decisions

wholly or even partly on state law need not apply federal principles of standing

and justiciability that deny litigants access to the courts.”).

¶26   Even so, we have consistently considered the characteristics outlined in

Baker in our previous forays into the realm of justiciability.7 And, importantly,

mindful of those characteristics, we have found justiciable a constitutional

question similar to the one we confront today. See Bledsoe, 810 P.2d at 206.

¶27   In Bledsoe, we were called upon to determine whether alleged violations of

the “Give A Vote to Each Legislator” (“GAVEL”) amendment to article V of the

Colorado Constitution presented nonjusticiable political questions. Id. at 205. The




7 Lobato is the exception. In Lobato, after evaluating “the critique of Baker” in the
context of “affirmative state constitutional rights such as the education clause” at
issue there, we found “that the Baker test d[id] not apply.” 218 P.3d at 368–70.


                                           14
GAVEL amendment “prohibit[ed] members of the General Assembly from

committing themselves, or requiring other members to commit themselves,

‘through a vote in a party caucus or any other similar procedure[] to vote in favor

of or against any bill . . . or other measure or issue pending or proposed to be

introduced in the general assembly.’” Id. at 203 (quoting Colo. Const. art. V, § 22a).

The alleged violations of the GAVEL amendment in Bledsoe were related to voting

commitments given by majority caucus members prior to the introduction of an

appropriations bill into the General Assembly. Id. at 204.

¶28    Notably, like the reading requirement, the GAVEL amendment was aimed

at ensuring the integrity of the enactment of bills. Compare Proceedings of the

Constitutional Convention of 1875 725 (1907) (“To afford protection from hasty

legislation, it is required that all bills . . . shall be read on . . . different days in each

house before being passed”) (emphasis added),8 and In re House Bill No. 250, 57 P.

49, 50 (Colo. 1899) (“The object” of the printing requirement, which was adopted




8 The framers of the state constitution and the people of the State of Colorado
sought to afford protection from hasty legislation through four contemporaneous
requirements: the reading requirement; the printing requirement, which provides
that all bills must be printed; the requirement that only one subject be embraced
by each bill; and the requirement that no bill be introduced (except for general
government expenses) after the first twenty-five days of the legislative session. See
Proceedings of the Constitutional Convention of 1875 725 (1907).


                                             15
in conjunction with the reading requirement, “is to prevent, so far as possible,

fraud and trickery and deceit and subterfuge in the enactment of bills, and to

prevent hasty and ill-considered legislation.”), with Legislative Council of the

Colorado General Assembly, An Analysis of 1988 Ballot Proposals 21 (Aug. 16, 1988)

[https://perma.cc/U2N3-G837] (under the GAVEL amendment, “[l]egislators

will be given constitutional protection from being obligated to vote a certain way

because of a party caucus position. The end result will be that the debate and vote

on bills will reflect an exchange of ideas between differing ideologies rather than

perfunctory floor debate”). Our analysis in Bledsoe, then, is of particular relevance.

¶29     Evaluating the concerns raised by the Baker Court, we concluded in Bledsoe

that:

        Our interpreting these [constitutional] provisions in no way infringes
        on the powers and duties of the coequal departments of our
        government; moreover, we do not find present any of the political-
        question characteristics identified by the United States Supreme
        Court. On the contrary, the issue before us “is one traditionally
        within the role of the judiciary to resolve,” for “it is peculiarly the
        province of the judiciary to interpret the constitution and say what
        the law is.” We have decided numerous other cases that have raised
        issues of whether legislative actions violated statutory or
        constitutional provisions, and we have not held that the nature of
        such questions automatically renders them nonjusticiable political
        questions. We decline to find that the constitutional issues presented
        in this case constitute nonjusticiable political questions.

Bledsoe, 810 P.2d at 206 (internal citations omitted). So too here—the political-

question characteristics set forth in Baker are glaringly absent, and our



                                          16
interpretation of the constitutional provision under challenge in no way

transgresses the bounds of another branch of government.

¶30   Unlike a policy decision or a value judgment, constitutional interpretation

is not an issue “best left for resolution by the other branches of government, or ‘to

be fought out on the hustings and determined by the people at the polls.’” Id. at

205 (quoting People ex rel. Tate v. Prevost, 134 P. 129, 133 (Colo. 1913)). Rather, it is

one that is “peculiarly [within] the province of the judiciary.” Id. at 206 (quoting

Lamm, 704 P.2d at 1378).

¶31   And so, though we deliberately write narrowly today out of respect for our

coordinate branch of government charged with enacting laws, we decline to find

that this case presents a question that’s off limits to the judiciary. “It cannot be

forgotten that . . . the judicial department has imposed upon it the solemn duty to

interpret the laws in the last resort. However delicate that duty may be, we are

not at liberty to surrender, or to ignore, or to waive it.” In re Legis. Reapportionment,

374 P.2d 66, 68 (Colo. 1962).

         C. The Unintelligible Computer Sounds Did Not Comply
                     with the Reading Requirement

¶32   Since we have concluded that this case is justiciable, we proceed to settle the

parties’ disagreement. Before getting ahead of ourselves, though, we pause to

underscore the constricted scope of the question we resolve today: Did the

unintelligible sounds generated by the computers on the Senate floor on March 11,


                                           17
2019, satisfy the reading requirement in article V, section 22? Although we answer

the question in the negative, we abstain from specifying the form or manner by

which the legislature may comply with the reading requirement. Where, as here,

a “constitutional requirement can be complied with in a number of ways,” our task

is limited: We simply “determine whether the method actually chosen is in

conformity,” In re Interrogatories of Governor Regarding Certain Bills of Fifty-First Gen.

Assembly, 578 P.2d 200, 208 (Colo. 1978)—no more, no less. Thus, while it falls to

us to discern whether the unintelligible computer sounds complied with the

reading requirement, the possible forms or manners of compliance fall within “the

sole province of the Legislature.” In re Interrogatories from House of Representatives

Concerning Senate Bill No. 24, Thirty-Ninth Gen. Assembly, 254 P.2d 853, 857 (Colo.

1953).

¶33      Whether the legislature adhered to the reading requirement here hinges on

our interpretation of article V, section 22.         In interpreting a constitutional

provision, our obligation is twofold: to “prevent an evasion of [the constitution’s]

legitimate operation” and to effectuate “the intentions of the framers of our

constitution and the people of the State of Colorado.” Bledsoe, 810 P.2d at 206–07.

The starting post for our construction is the “ordinary and popular meaning” of

the plain language of the constitutional provision. Gessler v. Smith, 2018 CO 48,

¶ 18, 419 P.3d 964, 969 (quoting Colo. Ethics Watch v. Senate Majority Fund, LLC,



                                           18
2012 CO 12, ¶ 20, 269 P.3d 1248, 1253–54). In discerning the ordinary and popular

meaning of an undefined word in a constitutional provision, we may consult

definitions in recognized dictionaries. Wash. Cnty. Bd. of Equalization v. Petron Dev.

Co., 109 P.3d 146, 152 (Colo. 2005).

¶34   Recall that the reading requirement provides in pertinent part: “Every bill

shall be read by title when introduced, and at length on two different days in each

house . . . .” Colo. Const. art. V, § 22 (emphasis added). The constitution does not

define the word “read.” What, then, is its ordinary and popular meaning?

¶35   Predictably, the parties come to loggerheads over the answer to this

question, each side advocating for the dictionary definitions most compatible with

its respective position. But we need not decide which definition reigns supreme.

It suffices to declare that the unintelligible computer sounds did not conform with

any of the proffered definitions or the definitions that we have independently

consulted.

¶36   An 1866 edition of Webster’s Dictionary (roughly contemporaneous with

the 1876 adoption of the Colorado Constitution and the reading requirement)

defined “read” to mean: “[t]o utter or pronounce written or printed words, letters

or characters in the proper order; to repeat the names or utter the sounds customarily

annexed to words, letters or characters.” Read, A Dictionary of the English Language

818 (10th ed. 1866) [https://perma.cc/BEZ8-CW9J] (emphases added). We deem



                                         19
it significant that under this definition, which petitioners fully embrace in their

reply brief, the unintelligible sounds produced by the computers clearly did not

constitute a “read[ing]” of HB 1172. The words of the bill were certainly not

uttered or pronounced in their proper order.           Nor were the sounds that

customarily accompany those words ever uttered.             Instead, the computers

combined to create a noisy mishmash. The indiscernible sounds generated by the

computers could not have been confused with the sounds that customarily

accompany the words of HB 1172.

¶37   An 1890s Webster’s Dictionary is equally unavailing for petitioners. That

dictionary defined “read” to mean, among other things: (1) “[t]o interpret; to

explain”; (2) “[t]o tell; to declare; to recite”; (3) “[t]o go over, as characters or

words, and utter aloud, or to recite to one’s self inaudibly; to take in the sense of,

as of language, by interpreting the characters with which it is expressed; to

peruse”; (4) “to know fully; to comprehend”; and (5) “[t]o discover or understand

by characters, marks, features, etc.; to learn by observation.” Read, Webster’s

International Dictionary 1194 (1890).     The unintelligible computer sounds fit

within none of these definitions. There was no way to interpret, explain, know

fully, comprehend, learn, discover, or understand the text of HB 1172 by listening

to the noise made by the computers. And that noise could not have been fairly

characterized as telling, declaring, reciting, perusing, going over words and



                                         20
reciting, or “tak[ing] in the sense of language.” Id. What the computers produced

was pure dissonance.

¶38   Current dictionaries define “read” along similar lines and reveal that the

meaning of the word has not changed substantially since article V, section 22 was

adopted in 1876.         See, e.g., Read, Merriam-Webster Online Dictionary

[https://perma.cc/XCH4-TV3N] (defining “read” as “to utter aloud the printed

or written words of”); Read, Collins Online Dictionary [https://perma.cc/VS44-

TA5R] (defining “read” as to “say the words aloud”). Again, what came out of the

computers were incomprehensible sounds, not words uttered or said aloud.

¶39   These and other definitions demand the same conclusion: Whatever the

legitimate contours of the reading requirement, the unintelligible sounds from the

computers do not fall within them. Put differently, while there are no doubt

different ways to describe the noise made by the computers, “read[ing]” isn’t one

of them.

¶40   Significantly, today’s decision aligns with the animating purpose behind the

reading requirement. This is a strong bang to the gong that signals that petitioners’

interpretation of the reading requirement is untenable. As we mentioned, the

cardinal rule of constitutional interpretation calls on us to give life to the intent of

the framers and the people of the State of Colorado. Bledsoe, 810 P.2d at 206. We

underscore that the objective of the reading requirement is “[t]o afford protection



                                          21
from hasty legislation,” which, in turn, helps preserve the integrity of the bill-

enactment process. Proceedings of the Constitutional Convention of 1875 725 (1907);

see also In re House Bill No. 250, 57 P. at 50 (the goal of the printing requirement,

which was enacted hand-in-hand with the reading requirement, is “to prevent, so

far as possible, fraud and trickery and deceit and subterfuge in the enactment of

bills, and to prevent hasty and ill-considered legislation”). Our review of the

inscrutable computer sounds leads us to proclaim without hesitation that they can

in no way be reasonably viewed as consistent with the reading requirement’s

objective. To the contrary, accepting the jumbled computer sounds as “read[ing]”

under article V, section 22 would directly undermine the purpose of the reading

requirement.

¶41   The district court was of a like mind and held that the unintelligible

computer sounds did not constitute “read[ing]” in accordance with article V,

section 22. And we affirm that part of its judgment. But the court didn’t stop

there. It went on to tell the legislature how it must comply with the reading

requirement. As we foreshadowed earlier and as we discuss in some detail next,

this was error.




                                         22
            D. The District Court’s Permanent Injunction and
         Declaratory Judgment Impermissibly Prescribed How the
         Legislature Must Comply with the Reading Requirement

¶42   At the outset, we acknowledge that any question relating to the relief

provided vis-à-vis HB 1172 has been rendered moot by the bill’s subsequent

passage and enactment into law. But our inquiry doesn’t end there because the

district court’s final order applies to future legislation as well. We therefore must

consider whether the court exceeded its authority in prescribing how the

legislature must comport with the reading requirement in the future.

¶43   As relevant here, the separation of powers doctrine requires no less and

permits no more than to have us interpret the constitution and determine whether

the legislature complied with it. Consequently, while that doctrine confers upon

us the prerogative and responsibility to decide that the legislature failed to comply

with the reading requirement on March 11, 2019, it prohibits us from dictating to

our coequal branch of government how to comply with the reading requirement

moving forward. Under the Colorado Constitution, “the judiciary’s authority to

coerce legislators to comply with constitutional provisions governing the

enactment of legislation is exceedingly limited.” Bledsoe, 810 P.2d at 210. We have

cautioned that in cases involving the legislature, “the judiciary’s role in large part

is limited to measuring legislative enactments against the standard of the

constitution, and declaring them null and void if they are violative of the



                                         23
constitution.” Id. In line with that sentiment, the form or manner by which the

General Assembly enacts legislation is part of its sole province. In re Senate Bill No.

24, 254 P.2d at 857.

¶44     In its final order, the district court made permanent the preliminary

injunction it had issued earlier and then granted respondents’ request for a

declaratory judgment. In so doing, the court directed “the Secretary of the Senate,

upon a proper objection,” to comply with the reading requirement by

“employ[ing] a methodology that is designed to read legislation in an intelligible

and comprehensive manner, and at an understandable speed.”                It similarly

instructed the Secretary of the Senate to “read legislation, including [HB 1172], in

an intelligible manner and at an understandable speed.”

¶45     This part of the district court’s final order is problematic because it imposed

parameters around the form or manner by which the legislature may conform to

the reading requirement. It was not for the district court to spell out how to

comply with the reading requirement. Doing so encroached on the legislature’s

turf.    Hence, although we agree with the court’s determination that the

unintelligible sounds from the computers did not fulfill the reading requirement

and thus violated article V, section 22, we disapprove of the court’s order to the

extent it circumscribed the form or manner by which the legislature may comply

with that requirement. Accordingly, we affirm in part and reverse in part.



                                           24
                                 III. Conclusion

¶46   The unintelligible sounds generated by the computers on the Senate floor

on March 11, 2019, do not constitute “read[ing]” under article V, section 22. The

district court reached the same conclusion, and we affirm that part of the

judgment.9   But we reverse the judgment in part because the district court also

impermissibly specified the form or manner by which the legislature must comply

with the reading requirement.

JUSTICE MÁRQUEZ dissents, and JUSTICE HOOD and JUSTICE HART join
in the dissent.
JUSTICE HOOD dissents, and JUSTICE MÁRQUEZ and JUSTICE HART join
in the dissent.




9 Neither side has expressed concern that our partial affirmance of the judgment
may invite challenges to previously enacted legislation, and we decline to engage
in such speculation. Regardless, it is our bounden duty to enforce the plain
meaning of the language in article V, section 22, and we may not shirk that
responsibility out of a desire to adhere to yesterday’s practices or for fear of what
tomorrow may bring.


                                         25
JUSTICE MÁRQUEZ, dissenting.

¶47   I agree with the majority that it is our “solemn duty to interpret the laws.”

Maj. op. ¶ 31 (quoting In re Legis. Reapportionment, 374 P.2d 66, 68 (Colo. 1962)). I

further agree that “[w]hether the legislature adhered to the reading requirement

here hinges on our interpretation of article V, section 22 [of the Colorado

Constitution].” Id. at ¶ 33. But I cannot join today’s decision because the majority

never actually interprets article V, section 22. Instead, it simply declares that what

the legislature did here violated that constitutional provision without explaining

why. Accordingly, I respectfully dissent.

¶48   The majority concludes that the computerized recitation of House Bill 1172

(“HB 1172”) on March 11, 2019, was not really a “reading” of the bill—at least for

purposes of article V, section 22. But it does not explain why this is so, reasoning

that its only task is to determine whether the reading requirement was met, “no

more, no less.” Id. at ¶ 32. One is thus left to wonder what article V, section 22 in

fact requires. Must the words of a bill be “pronounced in their proper order?” Id.

at ¶ 36. Must listeners be able to “know fully, comprehend, learn, discover, or

understand the text” of the bill being read? Id. at ¶ 37. Must the reading be done

in a manner consistent with what the majority identifies as the “animating

purpose” of the reading requirement? Id. at ¶ 40. The majority hints at all these

possibilities but does not clearly say which, if any, are constitutional requirements.



                                          1
¶49   In my view, the plain language of article V, section 22 simply requires that

bills be “read,” or uttered aloud. Nothing more. The provision does not, for

example, demand that the bill be read “by a human voice” or “slowly enough to

be intelligible,” or that the sections of the bill be read “in sequence” or even at a

particular decibel level. Not only is this interpretation consistent with the plain

language of the provision, but it also conforms with the history and purpose of the

reading requirement and accords proper deference to actual legislative practice.

Here, because the entirety of HB 1172 was, in fact, read aloud, article V, section 22

was satisfied.

¶50   In sum, today’s decision is neither demanded by the constitution nor

appropriate under separation of powers principles or this court’s traditional

deference to the legislature’s interpretations of provisions that govern their

internal processes. Moreover, I fear that, in addition to offering no guidance on

what article V, section 22 requires, the majority’s ruling today also calls into

question the constitutional validity of previous legislation enacted following

readings similar to HB 1172.1




1 I join Justice Hood’s dissent in full but write separately to emphasize this court’s
role in interpreting the constitution as well as the plain text, history, and consistent
legislative practice with regard to article V, section 22.


                                           2
              I. This Court’s Role in Reviewing Constitutional
                                 Challenges
¶51   I am concerned about the unduly limited role that the majority assigns this

court in reviewing the constitutionality of legislative action.        We have long

understood that it is the “duty of the judicial department to say what the law is.”

Marbury v. Madison, 5 U.S. 137, 177 (1803). But the majority suggests that it exceeds

our authority to explain what the constitution demands or “how to comply with

the reading requirement moving forward.” Maj. op. ¶ 43. Instead, the majority

concludes that this court is “permit[ted] no more than to . . . determine whether”

the constitution was violated. Id. Thus, while the majority correctly concludes

that we are not precluded from reviewing this case under the political question

doctrine, see id. at ¶ 31, it strips that review of much of its significance by

“abstain[ing] from specifying” what the constitution demands, id. at ¶ 32.

¶52   To be sure, this court must declare whether the constitution has been violated

in a given case. But we also have a duty “to interpret the constitution and say what

the law is.” Colo. Common Cause v. Bledsoe, 810 P.2d 201, 206 (Colo. 1991) (quoting

Colo. Gen. Assembly v. Lamm, 704 P.2d 1371, 1378 (Colo. 1985)) (emphasis added).

Indeed, interpretation of the law is “a function at the very core of the judicial role.”

Lamm, 704 P.2d at 1379. By articulating what the law means and what it requires,

we not only justify our determination as to whether the law has been violated in

the present case, but also indicate how similar cases should be decided in the


                                           3
future. See generally Karl Llewellyn, The Common Law Tradition: Deciding Appeals

(1960).

¶53   The majority cites to In re Interrogatories of Governor Regarding Certain Bills of

Fifty-First General Assembly, 578 P.2d 200, 208 (Colo. 1978), for the notion that this

court’s role is limited to stating whether legislation was constitutionally enacted,

“no more, no less.” Maj. op. ¶ 32. But in that case, we made that determination

by comparing the legislature’s actions to articulable standards imposed by the

constitution:

      [W]hen the constitutional requirement can be complied with in a
      number of ways, our task is to determine whether the method
      actually chosen is in conformity. The critical inquiry is whether, during
      final passage, the members of the legislative body were afforded the
      opportunity to approve or disapprove the pending bill and whether
      this individual approval or disapproval was recorded in the official
      journal as mandated by [article V, sections 22–23 of] the constitution.

Fifty-First Gen. Assembly, 578 P.2d at 208 (emphasis added). Here, the majority

skips a step by “simply ‘determin[ing] whether the method actually chosen is in

conformity’” without articulating the constitutional standards on which that

determination is based.     See maj. op. ¶ 32 (quoting Fifty-First Gen. Assembly,

578 P.2d at 208).2




2If the majority’s approach is meant to rectify the district court’s improper entry
of a permanent injunctive order, it is an overcorrection. The General Assembly
cannot be “restrained from passing an act, even though the constitution expressly

                                          4
¶54   Because the majority has declined to interpret the relevant language of

article V, section 22, I now turn to that task.

                II. Principles of Constitutional Interpretation

¶55   When interpreting the constitution, we begin our analysis with the plain

language of the provision at issue, giving terms their ordinary and popular

meaning. In re Interrogatory on House Joint Resolution 20-1006, 2020 CO 23, ¶ 30,

__ P.3d __. If the language “is plain, its meaning clear, and no absurdity involved,

constitutional provisions must be declared and enforced as written.” Id. at ¶ 31

(quoting In re Great Outdoors Colo. Tr. Fund, 913 P.2d 533, 538 (Colo. 1996)).

¶56   However, if there is ambiguity regarding “the proper interpretation of a

constitutional provision relating to the course of procedure, it should be solved in

favor of the practical construction given it by the Legislature.” Bd. of Comm’rs of

Pueblo Cnty. v. Strait, 85 P. 178, 180 (Colo. 1906) (quoting Browning v. Powers,

38 S.W. 943, 945 (Mo. 1897)); Great Outdoors Colo. Tr. Fund, 913 P.2d at 538 (“Where




forbids it.” Bledsoe, 810 P.2d at 208 (quoting Lewis v. Denver City Waterworks Co.,
34 P. 993, 994 (Colo. 1893)). But declaring a legislative practice lawful or unlawful
and explaining why is different than enjoining the legislature. Id. at 211 (“In
contrast to actions seeking injunctive relief against legislators, declaratory-
judgment actions do not present the same kind or degree of affirmative
interference with legislative activities . . . . Declaratory relief, if granted, does not
‘compel[] [the legislature] to pass an act . . . nor restrain[] [it] from passing an act.”
(quoting Lewis, 34 P. at 994) (alterations in original)).


                                            5
possible, courts should adopt a construction of a constitutional provision in

keeping with that given by coordinate branches of government.”). Indeed, for well

over a century, we have made clear that “we should show great deference to the

legislative construction of the Constitution, particularly with reference to its

construction of the procedure provided by the Constitution for the passage of

bills.” Fifty-First Gen. Assembly, 578 P.2d at 208 (quoting Strait, 85 P. at 179). Even

if we have “serious doubts as to the correctness of the legislative practice, . . . it is

our duty to resolve the doubt in favor of the validity of the act” unless the clear

text of the constitution demands otherwise. Id. (quoting Strait, 85 P. at 180).

               III. The Plain Language of Article V, Section 22

¶57   Article V, section 22 of our state constitution requires that “[e]very bill shall

be read by title when introduced, and at length on two different days in each

house; provided, however, any reading at length may be dispensed with upon

unanimous consent of the members present.” Nothing in the plain language of

this provision requires the legislature to read bills in a particular way; the bills

simply must be “read.”

¶58   The word “read” is a term of “extensive and various application.” Charles

Richardson, New Dictionary of the English Language 1567 (1846). The 1866 Edition

of Webster’s Dictionary, cited by the majority, alone contains more than a dozen

definitions of the term. See Read, A Dictionary of the English Language 818 (10th ed.



                                           6
1866) [https://perma.cc/BEZ8-CW9J]. Some of these definitions are relevant

while some—“to suppose; to guess,” for example—are not. See id.

¶59   Most dictionaries contemporaneous to the 1876 ratification of our state

constitution define the term “read” to mean, at least in part, something along the

lines of “to speak it aloud.” See Richardson, supra, at 1567; John Craig, Universal

English Dictionary, Comprising the Etymology, Definition, and Pronunciation of All

Known Words in the Language, as Well as Technical Terms Used in Art, Science,

Literature, Commerce, and Law 518 (1869) (defining “read” as “to give utterance to

the sounds which written or printed words or characters represent”); John Bouvier

& Daniel Gleason, Law Dictionary, Adapted to the Constitution and Laws of the United

States of America, and of the Several States of the American Union: With References to the

Civil and Other Systems of Foreign Law 412 (14th ed. 1878) (defining “reading” as

“the act of pronouncing aloud . . . the contents of a writing or of a printed

document”). Given the uniformity of these definitions, “[i]t cannot be maintained

that the verb ‘to read,’ in all its moods and tenses, when applied to bills for acts

pending before legislative bodies, has acquired a purely technical signification

which absolutely excludes its ordinary meaning.” Weill v. Kenfield, 54 Cal. 111, 113

(1880) (emphasis omitted). Put simply, the term “read” as it is used in article V,

section 22 means nothing more than the ordinary act of uttering words aloud.




                                            7
¶60   The 1866 Webster’s Dictionary cited by the majority is the only roughly

contemporaneous dictionary I found that adds the proviso “in the proper order.”

And, as the majority notes, that language was later dropped from the 1890 edition

of the same dictionary. See maj. op. ¶ 37 (citing Webster’s International Dictionary

1194 (1890)). Modern dictionaries similarly decline to adopt a definition of “read”

that depends on pronouncing words in a particular sequence. See, e.g., Read,

Merriam-Webster Online Dictionary, [https://perma.cc/C83K-LB8E] (defining

“read” as “to utter aloud the printed or written words of”). 3

¶61   Accordingly, I conclude that the plain language of article V, section 22 is

unambiguous and requires only that every word of the bill at issue be uttered

aloud. Because every word of HB 1172 was, in fact, recited aloud, the reading

requirement in article V, section 22 was met.4 But even if the provision were




3 Common sense also indicates that “read” need not always mean “read in the
proper order.” A teacher who reads a book of short stories aloud to a class but
reads the individual stories out of sequence has still “read” that book in the
ordinary sense of the term.
4 To the extent the majority’s holding rests on its assertion that the computers
reciting the bill did not produce the “sounds that customarily accompany the
words of HB 1172,” I disagree. See maj. op. ¶ 36. Although the words were recited
quickly and in an overlapping manner, making individual words difficult to
differentiate, the “sounds that customarily accompany” each word clearly were
voiced. See, e.g., Colorado Channel, Colorado Senate 2019 Legislative Day 067
03:31:31–03:31:36, https://youtu.be/QCpq_3jlP30?t=12677 (in which the

                                         8
ambiguous, I agree with Justice Hood that deference to the legislature demands

that we respect the General Assembly’s construction of the reading requirement.

See Hood, J., diss. op. ¶¶ 86–87. The purported purpose that the majority ascribes

to article V, section 22 does not justify reading language into the provision and

contravening longstanding legislative practice.

            IV. The History and Purpose of Article V, Section 22

¶62   The majority concludes that the computerized reading of HB 1172 did not

serve what it sees as the “animating purpose” of article V, section 22: preventing

hasty and ill-considered legislation. See maj. op. ¶ 40. But this analysis of the

reading requirement’s purpose fails to consider the long history of that provision

and its now-vestigial function of informing legislators of a bill’s contents when

those legislators could not read the bill in question.

¶63   The requirement that a bill receive multiple readings before enactment dates

back to at least the 16th century in England. See Legislation and Petitions, The

History of Parliament, https://www.historyofparliamentonline.org/volume/

1604-1629/survey/xi-legislation-and-petitions            [https://perma.cc/M3HW-

VBX4]. The reading requirement was instituted because, “before the age of print,




computer closest to the recording microphone clearly recites “fourteen, fifteen,
sixteen, seventeen, eighteen, nineteen”).


                                          9
and given the impracticality of producing multiple handwritten copies, the only

means of informing Members of a bill’s contents had been for the clerk to read the

text aloud.” Id.; see also Jeremy Bentham, Essay on Political Tactics (1791), reprinted

in The Works of Jeremy Bentham Part VIII 299, 353 (John Bowring ed., 1839) (“Before

the invention of printing, and when the art of reading was unknown to three-

fourths of the deputies of the nation, to supply this deficiency, it was directed that

every bill should be read three times in the House.”).

¶64   Many states enshrined this parliamentary procedure in constitutional

provisions requiring that bills be read multiple times in the legislature prior to

enactment. See, e.g., Ala. Const., § 63; Mich. Const. art. 4, § 26; N.J. Const. art. IV,

§ 4, ¶ 6; N.M. Const. art. IV, § 15; N.C. Const. art II, § 22; Okla. Const. art. V, § 34;

Tex. Const. art. III, § 32. However, by the time Colorado’s constitution was ratified

in 1876, the “ancient practice” of reading bills aloud had become more ceremonial

than practical given that the “necessity for reading is superseded by printing.”

Luther Stearns Cushing, Law and Practice of Legislative Assemblies in the United States

of America 837 (1856); see also 1 Sutherland Statutory Construction § 10:4 (7th ed.

2020) (“When literacy was not widespread it was common practice to read bills

aloud to the assembled legislature. Some members would not have had any other

means to know what they were deciding. As literacy rates have increased amongst

elected representatives, though, there has been a commensurate decline in the



                                           10
historical need for reading aloud.”); Bentham, supra, at 353 (“At the present day,

[in 1791,] these three readings are purely nominal.”).

¶65   Viewed in this historical context, it becomes clear that the reading

requirement’s function in preventing “hasty legislation” was not to slow down the

legislative process, but rather to inform illiterate legislators of a bill’s contents.

Given the largely ceremonial nature of the reading requirement in the modern

context, it is unsurprising that other states have given their respective

constitutional reading requirements permissive interpretations. See, e.g., Bevin v.

Commonwealth ex rel. Beshear, 563 S.W.3d 74, 90 (Ky. 2018) (determining that “the

common legislative practice of reading only the title of the bill and electronically

publishing simultaneously the full text of the bill to the electronic legislative

journal available on every legislator’s desk satisfies the constitutional mandate”);

Gunn v. Hughes, 210 So. 3d 969, 974 (Miss. 2017); Weill, 54 Cal. at 113–15.

¶66   In addition to the provision’s history and purpose, there is another source

that speaks to the dictates of article V, section 22: the consistent practice of the

General Assembly in interpreting and implementing the reading requirement.

                  V. Legislative Practice & Practical Effects

¶67   For decades, the General Assembly—under both Democratic and

Republican control—has allowed for multi-voice, simultaneous reading of bills to

comply with the reading requirement in article V, section 22. For example, in 2003,



                                         11
when a Democratic senator requested that a twenty-eight-page bill be read at

length during debate over a legislative redistricting plan, the Republican majority

complied with the request by enlisting fifteen people to read different pages from

the bill simultaneously. See John J. Sanko, Redistricting Passes—Senate GOP Votes

18-0 For, Rocky Mountain News, May 6, 2003, at 12A, NewsBank.5 And in 2017,

when a Republican representative requested that the entire 600-page annual

budget long bill be read at length, the Democratic majority complied by having

“about a dozen” staffers read different passages simultaneously, bringing the total

reading time down to roughly half an hour. See Vic Vela, Meet the State Capitol’s

Reading Clerks, Two Guys Who Talk Really Really Fast, CPR News (May 1, 2017),

https://www.cpr.org/2017/05/01/meet-the-state-capitols-reading-clerks-two-

guys-who-talk-really-really-fast   [https://perma.cc/WF36-WWXL].             These

readings were likely just as cacophonous as was the reading of HB 1172, but they

similarly reflect the form and manner in which the legislature has chosen to

comply with the reading requirement. And it is specifically the legislature’s

“construction of the procedure provided by the Constitution for the passage of




5 This court ultimately struck down the resulting redistricting bill on other
grounds. See People ex rel. Salazar v. Davidson, 79 P.3d 1221 (Colo. 2003).


                                        12
bills” to which we traditionally “show great deference.” Fifty-First Gen. Assembly,

578 P.2d at 208 (quoting Strait, 85 P. at 179).

¶68   What is more, requests for full-length readings are by no means infrequent;

during the 2019 legislative session alone, there were at least fifteen such requests

in the House and eighteen in the Senate. See Marianne Goodland, A Look at the

2019 Colorado General Assembly—in Numbers, Colorado Politics (May 8, 2019,

updated July 29, 2019), https://www.coloradopolitics.com/hot-sheet/a-look-at-

the-2019-colorado-general-assembly-in-numbers/article_bcc9e426-71ad-11e9-

8f3e-331d07465c78.html [https://perma.cc/RGW6-5Z8R]. Under the majority’s

interpretation of article V, section 22, such readings may take up an increasingly

substantial portion of the General Assembly’s 120-day session, limiting the work

that our legislature can accomplish. The framers of our constitution were likely

“not intent upon burdening the legislature with such an absurd waste of time.”

Bevin, 563 S.W.3d at 90.

¶69   Finally, I am concerned about the implications of the majority’s ruling today

for other bills read in a similar manner to HB 1172. Though it avoids “dictating

the specifics of how the legislature might comply with the reading requirement,”

maj. op. ¶ 3, today’s decision calls into question other bills that were read by

multiple voices or may have been unintelligible to listeners on the House or Senate

floor. For example, the reading of the 2017 budget long bill was, if anything, less



                                          13
intelligible than the reading of HB 1172; only one of the readers had access to a

microphone and the other dozen or so readers were entirely inaudible and

unintelligible. See Colorado Channel, Colorado House 2017 Legislative Day 86 Part 2,

https://youtu.be/-n2btwYD6x8?t=30836. Does today’s decision imply that all

appropriations made by the state in 2017 were unconstitutional? The majority’s

conclusion certainly suggests this possibility.    Today’s ruling casts a pall of

uncertainty over any number of legislative enactments without providing

standards under which to judge their constitutionality.

                                 VI. Conclusion

¶70   I disagree with the majority’s conclusion that the General Assembly violated

article V, section 22 of the Colorado Constitution by having multiple computers

simultaneously read aloud the full text of HB 1172. But I am more concerned with

the precedent set today. As the majority notes, the conflict over HB 1172 is

essentially moot. But by declining to articulate what article V, section 22 demands,

the majority has more or less assured that more conflict over the reading

requirement will occur in the future. While the majority may be able to avoid

“say[ing] what the law is” today, Marbury, 5 U.S. at 177, this court will have to do

so at some point in the future. When it does, I hope it accords appropriate weight

to the plain language, history, and consistent legislative practice concerning




                                        14
article V, section 22. Because the majority has not done that today, I respectfully

dissent.

      I am authorized to state that JUSTICE HOOD and JUSTICE HART join in

this dissent.




                                        15
JUSTICE HOOD, dissenting.

¶71   I agree with Justice Márquez’s dissent, but I write separately to make three

additional points. First, although this court has repeatedly paid lip service to

Baker v. Carr, 369 U.S. 186 (1962), that case does not control political question

analysis under the Colorado Constitution. Second, to the extent that the word

“read” is ambiguous, the majority fails to implement Colorado’s homegrown

separation-of-powers jurisprudence by showing insufficient deference to the

Senate’s interpretation of a constitutional provision governing the internal affairs

of the legislative branch. Third, I agree with the majority that courts cannot

restrain the General Assembly from passing a bill absent extraordinary

circumstances, but I would reach the issue of whether a pre-enactment injunction

was justified here. It was not.

¶72   Overall, my concern is this: The majority lauds the separation-of-powers

doctrine but minimizes it in practice by authorizing courts to decide all cases

involving constitutional interpretation and to review the General Assembly’s

implementation of constitutional procedures de novo.        Separation of powers

demands more than the majority’s rule that courts can’t tell the legislative branch

what to do but can tell it what not to do.




                                             1
                                  I. Baker v. Carr

¶73   The majority begins its justiciability analysis by noting that the “the

meaningful utility of [the six Baker] characteristics has been questioned by well-

respected legal scholars.”     Maj. op. ¶ 24. The majority also recognizes that,

“[h]elpful or not, the Baker characteristics cannot be mechanically applied here

because Colorado district courts, unlike their federal counterparts, are courts of

general jurisdiction.” Id. at ¶ 25. The majority even quotes Justice Brennan’s

admonition that “state courts that rest their decisions . . . on state law need not

apply federal principles of . . . justiciability.” Id. (quoting William J. Brennan, Jr.,

State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489, 501

(1977)).

¶74   Despite this, the majority seems to hold its nose because “we have

consistently considered the characteristics outlined in Baker in our previous forays

into the realm of justiciability.” Id. at ¶ 26. Yet the majority doesn’t examine how

the six Baker factors would apply here. See id. at ¶¶ 26–30. Instead, it simply

reasons by analogy, holding that there’s no Baker problem in this case because

there wasn’t one in Colorado Common Cause v. Bledsoe, 810 P.2d 201, 205–06 (Colo.

1991). Maj. op. ¶¶ 26–30. The majority’s justiciability analysis ends by labeling

the parties’ dispute as a matter of “constitutional interpretation,” id. at ¶ 30, which




                                           2
is something “peculiarly [within] the province of the judiciary,” id. (quoting

Bledsoe, 810 P.2d at 206).

¶75   Sure, the majority reaches the right result on justiciability: Questions of

constitutional interpretation—even those affecting the procedures of another

branch—are justiciable under Colorado law. But Baker isn’t why. On the contrary,

Baker factors exist to tell federal courts when constitutional interpretation “is

entrusted to one of the political branches,” so the majority can’t be right to say that

an issue is justiciable because it involves constitutional interpretation. Rucho v.

Common Cause, 139 S. Ct. 2484, 2494 (2019) (quoting Vieth v. Jubelirer, 541 U.S. 267,

277 (2004)). The threshold question that the Baker factors seek to answer is who

should make the call. Yet that’s not how we’ve used it, at least not in earnest.

¶76   More typically, we invoke Baker, breeze past it, and then come home to our

rule that Colorado courts are free to decide even seemingly political questions

under the Colorado Constitution. Bledsoe is a perfect example. In Bledsoe, this

court recited the Baker factors, summarily concluded that “we do not find present

any of the [Baker] political-question characteristics,” 810 P.2d at 206, and landed

on the principle that “it is peculiarly the province of the judiciary to interpret the

constitution,” id. (quoting Colo. Gen. Assembly v. Lamm, 704 P.2d 1371, 1378 (Colo.

1985)). See also Busse v. City of Golden, 73 P.3d 660, 664 (Colo. 2003) (devoting two

sentences to paraphrasing the first three Baker factors and to finding that they



                                          3
weren’t present); Meyer v. Lamm, 846 P.2d 862, 873 (Colo. 1993) (listing the Baker

factors, mentioning that the first factor was absent, and concluding that “none of

the other Baker v. Carr factors of nonjusticiability are implicated”).

¶77   And today the majority repeats the mistake, just when it seemed that we

had kicked the habit. In Lobato v. State, 218 P.3d 358, 363 (Colo. 2009), our most

recent political question case, we noted that “[w]e have never applied the political

question doctrine to avoid deciding a constitutional question.”1 We described

Baker as having articulated “the federal political question criteria” and held that




1 This court has found the following issues justiciable: whether Colorado’s school
finance system was constitutionally adequate, Lobato, 218 P.3d at 374; whether
state legislators had violated a constitutional prohibition against committing
themselves to voting for or against legislation at caucus meetings, Bledsoe, 810 P.2d
at 211; whether the governor’s item veto was unconstitutional because he had
allegedly vetoed only part of an item, Lamm, 704 P.2d at 1378; whether the Senate
had properly taken the “ayes and noes” when it passed a bill, In re Interrogatories
of Governor Regarding Certain Bills of Fifty-First Gen. Assembly, 578 P.2d 200, 207
(Colo. 1978); whether a law was void due to the General Assembly’s alleged
violation of the state constitution’s publication requirement for session laws, In re
Interrogatories from House of Representatives Concerning Senate Bill No. 24, Thirty-
Ninth Gen. Assembly, 254 P.2d 853, 856–57 (Colo. 1953); whether a law was invalid
because the Senate had unconstitutionally failed to record the vote in its journal,
People ex rel. Manville v. Leddy, 123 P. 824, 830 (Colo. 1912); whether the House had
failed to properly record a vote in its journal, Bd. of Cnty. Comm’rs v. Strait, 85 P.
178, 180–81 (Colo. 1906); whether an amendment was “substantial” and thus
needed to be printed, In re House Bill No. 250, 57 P. 49, 50 (Colo. 1899); and whether
the House had the power to remove its speaker, In re Speakership of the House of
Representatives, 25 P. 707, 710 (Colo. 1891).


                                          4
“the Baker test does not apply” to claims under the Colorado Constitution’s

guarantee of a “thorough and uniform” public school system.               Id. at 367–68

(emphasis added). The Lobato dissent accurately recognized the case as “either an

abandonment of the political question doctrine writ large or a more limited refusal

to apply Baker to decide political questions.” Id. at 377 n.2 (Rice, J., dissenting).

¶78   Admittedly, Lobato involved the unusual circumstance of an affirmative

right, but our critique of Baker didn’t turn on that fact. See id. at 369–71. In addition

to the criticisms repeated by the majority opinion, we said that the Court’s way of

identifying unmanageable standards was itself unmanageable and we highlighted

our power to render advisory opinions on questions submitted by the legislature

or executive. Id. at 369–70.

¶79   Today, the majority misses an opportunity to clean up the law by admitting

that, despite our professed (but at best inconsistent) fealty to Baker, it does not

dictate the justiciability of political questions under Colorado law.

                            II. Insufficient Deference

¶80   Regardless of the vitality of Baker in Colorado, our case law requires courts

to decide justiciable issues with “great deference to the legislative construction of

the Constitution, particularly with reference to its construction of the procedure

provided by the Constitution for the passage of bills.” In re Interrogatories of




                                           5
Governor Regarding Certain Bills of Fifty-First Gen. Assembly, 578 P.2d 200, 207 (Colo.

1978) (quoting Bd. of Cnty. Comm’rs v. Strait, 85 P. 178, 179 (Colo. 1906)).

¶81   That deference has led us to ratify the General Assembly’s implementation

of constitutional procedures even when we had “serious doubts as to the

correctness of the legislative practice” and were “not prepared to say that unaided

by the legislative construction . . . our construction would have been the same.”

Id. at 208 (quoting Strait, 85 P. at 180); see also In re Great Outdoors Colo. Tr. Fund,

913 P.2d 533, 538 (Colo. 1996) (“Where possible, courts should adopt a

construction of a constitutional provision in keeping with that given by coordinate

branches of government.”); In re Legis. Reapportionment, 374 P.2d 66, 69 (Colo. 1962)

(“There is . . . a presumption . . . that the Legislature has acted according to its oath

to uphold the constitution unless the contrary appears beyond doubt.”); Strait,

85 P. at 180 (“When there is a real doubt of the proper interpretation of a

constitutional provision relating to the course of procedure, it should be solved in

favor of the practical construction given it by the Legislature.” (quoting

Browning v. Powers, 38 S.W. 943, 945 (Mo. 1897))); In re Speakership of the House of

Representatives, 25 P. 707, 710 (Colo. 1891) (recognizing that the General

Assembly’s power to govern its own proceedings, “when exercised within

legitimate limits, is conclusive upon every department of the government”).




                                           6
¶82   Fifty-First General Assembly is instructive. In that case, we reviewed whether

the General Assembly had complied with a constitutional requirement that a “vote

be taken by ayes and noes” when passing legislation. Fifty-First Gen. Assembly,

578 P.2d at 205 (quoting Colo. Const. art. V, § 22). The General Assembly had

adopted the eyebrow-raising practice of voting by referring to earlier attendance

roll calls such that “present” became “aye” and “absent” became “no.” Id. Since

the ayes and noes requirement did “not specify in exactly what manner the ayes

and noes are to be taken,” we looked at whether the General Assembly’s practice

could be squared with the provision’s text and purpose. Id. at 207–08; see Great

Outdoors Colo. Tr. Fund, 913 P.2d at 539 (“[T]he General Assembly is authorized to

resolve ambiguities . . . in a manner consistent with the terms and underlying

purposes of . . . constitutional provisions.”). The text was satisfied because the

ayes and noes were literally “recorded in the official journal,” and the purpose was

met because members “were afforded the opportunity to approve or disapprove

the pending bill” by objecting to the use of the previous roll call. Fifty-First Gen.

Assembly, 578 P.2d at 208. That arguable compliance prompted us to resolve our

“serious doubts” in favor of the General Assembly. Id. (quoting Strait, 85 P. at 180).

¶83   In Fifty-First General Assembly, we could have raked the General Assembly

over the coals by examining unfavorable definitions of “vote”; instead, we showed

“great deference.” Id. (quoting Strait, 85 P. at 179). In contrast, the majority seems



                                          7
to review the Senate’s interpretation of the reading requirement with little to no

deference, measuring what the Senate did against different definitions of “read”

and concluding that the Senate violated the word’s “ordinary and popular

meaning.” Maj. op. ¶¶ 33, 36.

¶84   Indeed, the majority effectively doubles down when it states that “issues of

constitutional interpretation . . . are subject to de novo review.” Id. at ¶ 20. While

this is true in the ordinary course, we have a “duty” to resolve even “serious

doubts” in favor of the Senate’s interpretation because the reading requirement is

a “procedure provided by the Constitution for the passage of bills.” Fifty-First Gen.

Assembly, 578 P.2d at 208 (quoting Strait, 85 P. at 179–80). This crucial principle is

nowhere to be found in the majority’s discussion of the standard of review.

¶85   The majority holds that the Senate did not read House Bill 1172 (“HB 1172”)

in part because some dictionaries specify that “reading” requires words to be

“pronounced in their proper order” but the Senate’s computers read different

sections of the bill simultaneously. Maj. op. ¶ 36. Further, the majority finds that

the Senate didn’t read HB 1172 because the computers created a cacophony that

divorced the bill’s words from “the sounds that customarily accompany” them.

Id.

¶86   I agree with Justice Márquez that other dictionaries reveal that “read”

unambiguously means “nothing more than the ordinary act of uttering words



                                          8
aloud,” which the Senate did when it caused computers to speak the entire text of

HB 1172. Márquez, J., diss. op. ¶¶ 59, 61. However, to the extent that the reading

requirement is ambiguous because it “does not specify in exactly what manner” a

bill must be read, I would still hold that the Senate sufficiently complied with the

provision’s text. Fifty-First Gen. Assembly, 578 P.2d at 207; see also Grossman v. Dean,

80 P.3d 952, 963 (Colo. App. 2003) (interpreting the “intentionally general”

constitutional requirement that committees “consider[]” certain bills as requiring

“some level of discussion, debate, or testimony” but not “any specific form of

committee consideration in every situation”). Even if this court is “not without

serious doubts as to the correctness of the [Senate’s] practice,” separation-of-

powers concerns require us “to resolve the doubt in favor of the” Senate. Fifty-

First Gen. Assembly, 578 P.2d at 208 (quoting Strait, 85 P. at 180).

¶87   And this deferential approach is hardly some quirk of Colorado law. Just a

few years ago, the Kentucky Supreme Court addressed a challenge under

Kentucky’s reading requirement by asking whether a reading had happened that

“even plausibly comport[s] with any conception of the phrase ‘read at length’ . . .

[u]nder any plausible meaning of those words that remains faithful to the English

language.” Bevin v. Commonwealth ex rel. Beshear, 563 S.W.3d 74, 85 (Ky. 2018). In

Bevin, the court okayed the practice of reading a bill “at length” by reciting only

the title but held that the Kentucky General Assembly had failed to do even that



                                           9
because it had read an inaccurate title. Id. at 90. Yet the Kentucky Supreme Court

distinguished the facts before it from those of Gunn v. Hughes, 210 So. 3d 969, 971

(Miss. 2017), in which a computer read a bill on its highest speed.           Bevin,

563 S.W.3d at 85. “However preposterous it was [in Gunn] to physically read

aloud a bill at an incomprehensible pace, it cannot be disputed that the bill was

literally read aloud in its entirety.” Id. (“The [Mississippi Supreme] Court declined

to engage in the minutia of directing the legislature how fast or slow it must read

the bill.”).2

¶88    The majority also concludes that the speedreading of HB 1172 “can in no

way be reasonably viewed as consistent with” the reading requirement’s purpose.

Maj. op. ¶ 40. According to the majority, that purpose is “[t]o afford protection

from hasty legislation.” Id. (quoting Proceedings of the Constitutional Convention of

1875 725 (1907)). Putting to one side Justice Márquez’s point that the purpose of

the reading requirement was to inform illiterate legislators, see Márquez, J., diss.

op. ¶¶ 62–65, the majority’s argument fails on its own terms.




2 In Gunn, the Mississippi Supreme Court declined to stop the electronic
speedreading of bills, although it reached that result by holding that challenges
under Mississippi’s reading clause are nonjusticiable given the Mississippi
Constitution’s separation-of-powers doctrine, rather than through deference to the
legislature’s interpretation. 210 So. 3d at 974.


                                         10
¶89   HB 1172 was read from approximately 10:30 a.m. to 5:20 p.m. If the purpose

of the reading requirement is delay, then that purpose was served here: The Senate

devoted seven hours of its 120-day session to a bill that recodified a statutory title.

Further, if the majority thinks that seven hours was unconstitutionally brief, the

provision’s separate rule that the bill be read “on two different days” ensures that

determined senators can always double the delay and that the Senate can’t

speedread a bill and pass it that same day. Colo. Const. art. V, § 22. And, again,

if the majority thinks that the Senate plausibly fulfilled the purpose of the reading

requirement, it must show great deference and resolve even serious doubts in

favor of the Senate.

¶90   Because the Senate arguably complied with the text and purpose of the

reading requirement, I would reverse the district court. But even if I thought that

the majority was right to affirm, I would still dissent from the majority’s discussion

of injunctive relief in Part II.D of its opinion.

                       III. Pre-Enactment Injunctive Relief

¶91   The majority rightly reaffirms that “issuing injunctive relief prior to the

enactment of a bill interferes with the legislative process and is unwarranted

absent ‘extraordinary circumstances.’” Maj. op. ¶ 19 n.6 (quoting Lewis v. Denver

City Waterworks Co., 34 P. 993, 995 (Colo. 1893)). The majority chooses not to reach

the issue of whether such extraordinary circumstances existed here because it



                                           11
views the matter as beyond the questions presented. Id. Even so, the majority’s

footnote matters.    Without that disclaimer, the court’s opinion affirming the

judgment of the district court could be misconstrued as condoning pre-enactment

injunctive relief. Now, that shouldn’t happen.

¶92   Still, I would reach this issue because the presence (or absence) of

extraordinary circumstances goes to the second question presented: “[w]hether

the [d]istrict [c]ourt correctly evaluated the requirements for injunctive relief to

direct the manner of the State Senate’s ‘reading’ of a pending bill.” When a bill is

“pending,” the requirements for injunctive relief exceed the criteria from

C.R.C.P. 65 and Rathke v. MacFarlane, 648 P.2d 648 (Colo. 1982).

¶93   In almost all cases, “the legislature cannot be . . . restrained from passing an

act, even though the constitution expressly forbids it.” Bledsoe, 810 P.2d at 208

(quoting Lewis, 34 P. at 994); see Polhill v. Buckley, 923 P.2d 119, 121 (Colo. 1996)

(“Our case law embodies a strong tradition which holds that courts cannot

interfere with the ongoing legislative process except in extraordinary

circumstances.”). “In the enactment of [legislation] by the general assembly, . . .

each step must be taken as the constitution provides, yet while the measure is . . .

in process of legislation, the general assembly is the judge of whether the steps are

being so taken . . . .” Polhill, 923 P.2d at 122 (quoting Speer v. People, 122 P. 768, 770

(Colo. 1912)).



                                           12
¶94   In Bledsoe, we held that a district court hadn’t abused its discretion when it

dismissed a pre-enactment request to enjoin legislators from violating a

constitutional procedure. 810 P.2d at 204. We reasoned, “[T]he judiciary’s role in

large part is limited to measuring legislative enactments against the standard of the

constitution, and declaring them null and void if they are violative of the

constitution.” Id. at 210 (emphasis added). In contrast, a court can issue pre-

enactment declaratory relief against the General Assembly because that doesn’t

“present the same kind or degree of affirmative interference with legislative

activities.” Id. at 211; accord Grossman, 80 P.3d at 961 (“A request that the court

enjoin conduct by the legislature generally entails an improper intrusion into

legislative affairs, but a request for a declaratory judgment that an action is

unconstitutional may be addressed by the court.”).

¶95   So, the majority is correct that pre-enactment injunctive relief was

inappropriate here unless there were “extraordinary circumstances” warranting

that intrusion into the legislative sphere. Maj. op. ¶ 19 n.6 (quoting Lewis, 34 P. at

995). Two of the respondents were prime sponsors of HB 1172, and they argue

that post-enactment relief would not have vindicated their dual interests in the

constitutional viability of their legislation and the enforcement of the reading

requirement. See Polhill, 923 P.2d at 122 (“In an appropriate case, this court may

exercise its equitable powers where no adequate remedy is provided by the [post-



                                         13
enactment review] process.”).         At oral argument, however, respondents

volunteered that their goal was to “stall the majority’s consideration of other bills.”

Such political tactics cannot transmute this matter into one of the “extreme cases”

that justify a suspension of our usual prohibition against pre-enactment

injunctions. Lewis, 34 P. at 995.

¶96    Given the lack of extraordinary circumstances, the problem with the district

court’s injunctive relief is that it happened at all, not that it dictated how to comply

with the reading requirement.

                                    IV. Conclusion

¶97    I respectfully dissent because Baker is not the law in Colorado and the

district court showed insufficient deference to the Senate. By reviewing the

Senate’s interpretation of the reading requirement de novo, the majority saps the

separation-of-powers doctrine of any practical force in this sensitive case.

       I am authorized to state that JUSTICE MÁRQUEZ and JUSTICE HART

join in this dissent.




                                          14